By the Court.
When the person to whom the sale is made is unknown, it may be so alleged. Commonwealth v. Hendrie, 2 Gray, 504. This complainant had been informed that the defendant had committed the offence charged, and he made oath to the complaint in due form. It was not necessary that at the time of making the complaint he should know the particulars of the transaction, or the name of the person to whom the sale was made.
After the defendant had been tried and convicted before a justice on proof of a sale at a certain time and place, evidence of a sale at a different time and place would be inadmissible in the higher court. But if the offence was well charged and was proved as laid, the legal presumption is prima facie that it was the same offence. Exceptions overruled.